DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant’s arguments filed on Nov. 15, 2022 have been fully considered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 37 and 40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The “further detector” added in the amendment is a new matter not disclosed in the specification.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 37 and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	It is unclear which detector in the specification is the claimed “further detector”.
	To expedite prosecution, it is assumed that the claimed “further detector” is the same detector of claims 29 and 38. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uebel et al. (Uebel) (2019/0319420) in view of Bruns (2002/0122173).
	Regarding claim 21, Uebel discloses a method (Fig. 1 and 4) of performing a pump (20) coupling to couple a pump laser beam with respect to a fiber core of a photonic crystal fiber (10, para 0001, 0039, 0051), the method comprising: measuring parameters of radiation (115, 50, Fig. 4, para 0042, 0065) and generating control signal to optimize the coupling of the pump laser with respect to the fiber core of a photonic crystal fiber (para 0062, 0063 and 0065).  
However, Uebel does not disclose measuring leakage radiation emitted from a fiber cladding of the photonic crystal fiber during a scanning of the pump laser beam on an input facet of the photonic crystal fiber, the measuring using a detector with a radiation-receiving detection surface facing toward a surface of the fiber; and determining whether the pump laser beam is aligned with the photonic crystal fiber based on the measured leakage radiation.  Bruns discloses in Fig. 1 and 3, aligning light beam (120, 220, para 0019) with a fiber having a core (108, 208) and cladding (107, 207,  abstract, para 0018, 0031), measuring (148, 244) leakage radiation (138, 238) emitted from the optical fiber cladding (Fig. 1, 4) during scanning of light beam (124, 2 224) on an input facet (112, 212) of the fiber (Fig. 1 and 3, para 0021-0025, 0027, 0030-0033), the measuring using a detector (244, Fig 3) with a radiation-receiving detection surface facing toward a surface of the fiber (para 0030-0033), and determining whether the light beam is aligned with the optical fiber based on the measured leakage radiation (Fig. 1-4, abstract, 0027-0029, 0035).  Therefore it would have been obvious to one of ordinary skill in the art to provide a method of measuring the leakage radiation from a fiber cladding of the photonic crystal fiber, as taught by Bruns to determine whether the pump laser of Uebel is aligned with the photonic crystal fiber of Uebel in order to maintain proper alignment of the pump laser and the photonic crystal fiber as taught by Bruns in para 0004.  
Regarding claims 26 and 27, Uebel does not disclose wherein the measuring uses a plurality of detectors spaced around the fiber cladding and wherein each detector of the plurality of detectors extends in a radial direction of the photonic crystal fiber about a longitudinal axis of the photonic crystal fiber over an angle smaller than 360/n degrees, where n is the amount of detectors.  Bruns discloses wherein the measuring uses a plurality of detectors (148, 244) spaced around the fiber cladding (Fig. 2 and 4) and wherein each detector of the plurality of detectors extends in a radial direction of the photonic crystal fiber about a longitudinal axis of the photonic crystal fiber over an angle smaller than 360/n degrees, where n is the amount of detectors (Fig. 2 and 4).  Therefore it would have been obvious to one of ordinary skill in the art to provide the arrangement of detectors as taught by Bruns to the invention of Uebels to measure the leakage radiation as taught by Bruns.
Regarding claim 29, Uebel discloses a system for performing a pump (20) coupling step to couple a pump laser beam with respect to a fiber core of a photonic crystal fiber (10, para 0001, 0039, 0051), the system comprising: a detector (115 and 50, Fig. 4, para 0042, 0065) to measure parameters of radiation and instructions, when executed by a processor or controller  (“micro-controller”, “external computer” para 0068), to determine whether the pump laser beam is aligned with the photonic crystal fiber (para 0062, 0063 and 0065), wherein the detector has a radiation-receiving detection surface facing toward a surface of the fiber.  
However, Uebel does not disclose that the detector is configured to measure leakage radiation emitted from a fiber cladding of the photonic crystal fiber during a scanning of the pump laser beam on an input facet of the photonic crystal fiber; and the instructions are configured to determine whether the pump laser beam is aligned with the photonic crystal fiber based on the measured leakage radiation.  Bruns discloses in Fig. 1 and 3, aligning light beam (120, 220, para 0019) with a fiber having a core (108, 208) and cladding (107, 207, abstract, para 0018), a detector (148, 244) for measuring leakage radiation (138, 238) emitted from a optical fiber cladding (Fig. 1 and 3) during scanning of light beam (124, 224) on an input facet (112, 212) of the fiber (Fig. 1 and 3, para 0021-0025, 0027), wherein the detector (244) has a radiation-receiving detection surface facing toward a surface of the fiber (Fig. 3, para 0030-0033) and determining whether the light beam is aligned with the optical fiber based on the measured leakage radiation (Fig. 1-4, abstract, 0027-0029, 0035).  Therefore it would have been obvious to one of ordinary skill in the art to provide the detector of Bruns to determine whether the pump laser of Uebel is aligned with the photonic crystal fiber of Uebel in order to maintain proper alignment of the pump laser and the photonic crystal fiber as taught by Bruns in para 0004.  
Regarding claim 33, Uebel does not disclose wherein the detector comprises a plurality of detectors spaced around the fiber cladding and wherein each detector of the plurality of detectors extends in a radial direction of the photonic crystal fiber about a longitudinal axis of the photonic crystal fiber over an angle smaller than 360/n degrees, where n is the amount of detectors.  Bruns discloses wherein the measuring uses a plurality of detectors (148, 244) spaced around the fiber cladding (Fig. 2 and 4) and wherein each detector of the plurality of detectors extends in a radial direction of the photonic crystal fiber about a longitudinal axis of the photonic crystal fiber over an angle smaller than 360/n degrees, where n is the amount of detectors (Fig. 2 and 4).  Therefore it would have been obvious to one of ordinary skill in the art to provide the arrangement of detectors as taught by Bruns to the invention of Uebels to measure the leakage radiation as taught by Bruns.
Regarding claim 36, Uebel in view of Bruns discloses a broadband radiation source device (Fig. 1, Uebel) comprising: a source of radiation (Fig. 1) and the system of claim 29.
Regarding claim 37, Uebel in view of Bruns discloses a metrology device (Fig. 4, Uebel) comprising:  a detector (148, 244, Bruns), and the broadband radiation source device of claim 36.
Regarding claim 38, Uebel discloses a mode control system (Fig. 4, abstract, para 0025) comprising: a detector (115 and 50, Fig. 4, para 0042, 0065) to measure parameters of radiation and instructions, when executed by a processor or controller (“micro-controller”, “external computer” para 0068), configured to evaluate mode purity of the radiation emitted from a broadband radiation source comprising the photonic crystal fiber (112, para 0001, 0062, 0063, 0065) wherein, based on the evaluation, the mode control system is configured to generate a control signal for optimization of one or more pump coupling conditions of the broadband radiation source, the one or more pump coupling conditions relating to the coupling of the pump laser beam with respect to a fiber core of the photonic crystal fiber (para 0062, 0063 and 0065).
However, Uebel does not disclose that the detector is configured to measure leakage radiation emitted from a fiber cladding of the photonic crystal fiber during a scanning of the pump laser beam on an input facet of the photonic crystal fiber; and the instructions are configured to evaluate the mode purity based on the measured leakage radiation.  Bruns discloses in Fig. 1, aligning light beam (120, para 0019) with a fiber having a core (108) and cladding (107, abstract, para 0018), a detector (148) for measuring leakage radiation (138) emitted from an optical fiber cladding (Fig. 1) during scanning of light beam (124) on an input facet (112) of the fiber (Fig. 1, para 0021-0025, 0027), and determining whether the light beam is aligned with the optical fiber based on the measured leakage radiation (Fig. 1-4, abstract, 0027-0029, 0035).  Therefore it would have been obvious to one of ordinary skill in the art to provide the detector of Bruns to determine whether the pump laser of Uebel is aligned with the photonic crystal fiber of Uebel in order to maintain proper alignment of the pump laser and the photonic crystal fiber as taught by Bruns in para 0004.  
Regarding claim 39, Uebel in view of Bruns discloses a broadband radiation source device (Fig. 1, Uebel) comprising: a source of radiation (Fig. 1) and the system of claim 38.
Regarding claim 40, Uebel in view of Bruns discloses a metrology device (Fig. 4, Uebel) comprising: a detector (148, 244, Bruns), and the broadband radiation source device of claim 39.
Allowable Subject Matter
Claims 22-25, 28, 30-32, 34 and 35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
	Regarding claims 21 and 29, the rejections have been amended to include the embodiment in Fig. 3 or Uebel et al.  Regarding claim 38, applicant argues that Bruns does not disclose measuring mode purity.  However, Uebel et al. is relied on for teaching of evaluating mode purity.  Bruns is relied on to teach a detector to measure leakage radiation emitted from a fiber cladding.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER B KIM whose telephone number is (571)272-2120. The examiner can normally be reached M-F 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on (571) 272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER B KIM/Primary Examiner, Art Unit 2882                                                                                                                                                                                                        December 9, 2022